                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

JOSEPH PATWYNE JOHNSON,                            *
Plaintiff,                                         *
v.                                                 *          Civil Action No. PWG-18-1948

TFC SCOTT SEARS #5563,                             *
BARRACK "V" OCEAN GATEWAY,
                                                   *
Defendants.
                                                  ***
                                        MEMORANDUM

         Plaintiff Joseph Patwyne Johnson, who is representing himself in this suit, is an inmate

currently housed at Eastern Correctional Institution ("ECI") in Westover, Maryland.      He brings

this civil action pursuant to 42 U.S.C.    S   1983 against two defendants: Maryland State Police

Trooper Scott Sears and Maryland State Police Barrack V in Berlin, Maryland (collectively,

"Defendants").l   CompI., ECF No.1.     In a Complaint filed on June 27, 2018, Johnson alleges that

Sears knowingly     and intentionally   lied on .the statement-of-charges   application that led to

Johnson's arrest in the Circuit Court for Worcester County, Maryland. Id. at 2-3. Johnson seeks

injunctive, compensatory, and punitive damages. Id. at 3-4.

         On September 18, 2018, Sears filed a Motion to Dismiss, arguing that Johnson failed to

state a claim upon which relief could be granted. ECF No. 11. Pursuant to Roseboro v. Garrison,

528 F.2d 309 (4th Cir. 1975), the Court informed Johnson that the failure to file a response in

opposition to Sears's Motion could result in dismissal of the Complaint.     ECF No. 12. Johnson




         I Johnson has not alleged any acts on the part of Barrack V. To the extent that he seeks
relief from Barrack V for employing Sears, his claims necessarily fail, because the doctrine of
respondeat superior does not apply to S 1983 claims. See Love-Lane v. Martin, 355 F.3d 766, 782
(4th Cir. 2004). Therefore, Barrack V shall be dismissed without prejudice.
opposed the Motion to Dismiss on October 4,2018, and Sears replied on October 19,2018.             ECF

Nos. 14, 15. On November 16,2018, Johnson filed a Motion for Leave to File Surreply along with

a proposed surreply. ECF No. 18. That motion is granted nunc pro tunc, and Johnson's attachment

has been construed as a surreply.

       A hearing is not necessary. See Loc. R. 105.6. For the reasons that follow, Sears's Motion

to Dismiss shall be denied without prejudice.

                                               Background

       Johnson alleges that on June 13, 2016, Sears came before a Maryland district court

commissioner and knowingly and intentionally lied on a statement of charges application in order

to obtain an arrest warrant for Johnson.        Compi. 2, ECF No. 1.2 Subsequently, Johnson was

arrested and held without bond. Id. According to Johnson, Sears also lied before the grand jury,

leading to Johnson's indictment in Case No. 23-K-16-000247 ("Case No. 247") for the charges of

first-degree attempted murder, second-degree attempted murder, first-degree assault, second-

degree assault, reckless endangerment, illegal possession of a firearm, use of a firearm in a crime

of violence, disorderly conduct, and malicious destruction of property. Id. Johnson states that on

August 3, 2016, the charges of first- and second-degree attempted murder, first- and second-degree

assault, and use of a firearm in a crime of violence were nolle prossed. Id. at 3. He also states that

on October 13,2016, the prosecutor nolle prossed the remaining charges. Id.

        On April 2, 2017, Johnson was indicted on the same charges, but involving a different

victim, in Case No. C-23-CR-17-000150            ("Case No. ISO").      A trial in that case resulted in

Johnson's convictions. See ECF No. 11-2.

        On November 13,2017, Johnson filed a complaint in this Court, challenging his conviction



        2   All references to exhibits reflect their electronic pagination.
                                                     2
and sentence in Case No. 150. Johnson v. Sears (Johnson 1), No. PWG-17-3381.                      Johnson

similarly alleged that Sears lied in the statement-of-charges application that led to his arrest. Id. I

dismissed Johnson's complaint because the relief sought-suspension             and investigation of the

defendants-is      a form or relief that is unavailable, as "Johnson has no legally protected interest in

the prosecution of others." See Mem. Gp. 2, Johnson I (Dec. 20,2017), ECF 4. I also ruled that

monetary relief was unavailable to Johnson based on Heck v. Humphrey, 512 U.S. 477 (1994),

because "[t]he state court docket shows that Johnson was convicted of offenses in the Circuit

Court for [Worcester]       County" and, "considering     Johnson's   allegations   in this Court-that

he was improperly recharged-          'ajudgment in favor of the plaintiff would necessarily imply the

invalidity of his conviction or sentence.'"    Id. at 2-3 (quoting Heck, 512 U.S. at 487). I dismissed

Johnson's complaint without prejudice. Id. at 3.

        In the instant case, Johnson alleges he was improperly jailed for 43 days because Sears lied

to have him arrested in Case No. 247. CompI. 3.

                                          Standard of Review

        In reviewing a complaint in light of a motion to dismiss pursuant to Rule 12(b)( 6), the

Court accepts all well-pleaded allegations of the complaint as true and construes the facts and

reasonable      inferences derived therefrom in the light most favorable to the plaintiff.             See

Venkatraman v. REI Sys., Inc., 417 F.3d 418,420          (4th Cir. 2005); Ibarra v. United States, 120

F.3d 472,474 (4th Cir. 1997). To survive a motion to dismiss, "a complaint must contain sufficient

factual matter, accepted as true, to 'state a claim to relief that is plausible on its face.'''   Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

"A claim has facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged."                 Id.



                                                     3
Although courts should construe pleadings of self-represented         litigants liberally, Erickson v.

Pardus, 551 U.S. 89, 94 (2007), unsupported legal conclusions and conclusory factual allegations

devoid of any reference to actual events do not suffice, see Revene v. Charles Cty. Comm'rs, 882

F.2d 870, 873 (4th Cir. 1989); United Black Firefighters of Norfolk v. Hirst, 604 F.2d 844, 847

(4th Cir. 1979).

                                             Analysis

       In his Motion to Dismiss, Sears argues that Johnson "apparently misunderstood the effect"

of the Court's dismissal of the previous complaint "without prejudice," as he "has once again

brought suit prematurely" against Sears. Def.'s Mem. 4, ECF No. 11-1. Sears contends that

injunctive relief is still not available to Johnson, and that under Heck, Johnson may bring a claim

for damages only if and when his conviction is overturned and re-trial is not available. ld. Sears

further avers that because Johnson's conviction in Case No. 150 is presently on appeal, this aspect

of Johnson's Complaint is premature and must be dismissed. ld.

       In Johnson's   response in opposition to Sears's Motion, he clarifies that his present

Complaint relates to Case No. 247 and not Case No. 150. Opp'n, ECF No. 14. Johnson thus

argues that Sears's Motion is unrelated and has no merit. ld. at 2.

       In Sears's reply to Johnson's response, he urges this Court to reject Johnson's contentions,

arguing that the principles of Heck still apply because the first set of charges in Case No. 247 were

dismissed not because of a lack of probable cause, but because of a mistake. Reply 3, ECF No.

15. According to Sears, the second set of charges in Case No. 150 constituted a continuation of

the same criminal proceeding and "[t]he mere fact that Cpl. Sears made a mistake the first time he

charged Plaintiff should not create civil liability when the new set of charges resulted in a

conviction."   Id. Sears further argues that Johnson should not be allowed to challenge Sears's



                                                  4
actions unless the convictions are reversed on appeal. Id. at 4.

        Construing the facts and reasonable inferences derived therefrom in the light most

favorable to Johnson, the claims presently before the Court do not appear to be barred by Heck.

"Heck held that a prisoner may not file suit under S 1983 as long as a S 1983 judgment in his favor

would imply the invalidity of his criminal conviction."       Owens v. BaIt. City State's Attorneys

Office, 767 F.3d 379, 391 (4th Cir. 2014) (citing Heck, 512 U.S. at 487). Here, Johnson was never

convicted in Case No. 247, despite serving 43 days in jail. AS 1983 judgment in his favor would

not invalidate any conviction.

        Moreover, the United States Court of Appeals for the Fourth Circuit has held that the statute

of limitations on a plaintiff s S 1983 claim commences when the plaintiff knows or has reason to

know of his injury, or "at the date of the nolle prosequi."   Id. at 392. Johnson's Complaint was

timely filed on June 27, 2018. Accordingly, the Complaint survives Sears's Motion to Dismiss.

        In light of the foregoing, Sears's Motion to Dismiss shall be denied without prejudice.

Sears shall be directed to file a responsive pleading addressing Johnson's claims relating to Case

No. 247.

                                             Conclusion

        Barrack V is dismissed from this suit and Sears's Motion to Dismiss is denied without

prejudice.   Sears is granted 28 days to file a resp   've pleading as directed herein. A separate

Order follows.




Date




                                                  5
